In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Westchester County, entered April 30, 1976, which granted the application and stayed arbitration of appellant’s counterclaim. Order reversed, on the law, with $50 costs and disbursements, application denied, and the parties are directed to proceed to arbitration forthwith. No fact issues were presented for review. In the absence of a compelling public policy, arbitration is a preferred means for the settlement of disputes (Matter of Prinze [Jonas], 38 NY2d 570, 574). The issue of breach of contract is within the scope of the instant submission (see Matter of Marchant v Mead-Morrison Mfg. Co., 252 NY 284, 292; De Lillo Constr. Co. v Lizza & Sons, 7 NY2d 102, 106). While the scope of the agreement to submit to arbitration is not unlimited, it may reasonably be supposed to have been in the parties’ minds that issues as to the assessment of damages for the loss of use of the gymnasium, increased architect’s fees and operating costs, and physical damages to property, loss of interest, and other damages based on the petitioner’s failure properly to perform the work, be submitted to the arbitrators. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.